Citation Nr: 1704162	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-34 910	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over this appeal has since been assumed by the RO in Portland, Oregon. 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the electronic claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but  (a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has also found that the assessment of whether the evidence establishes that the Veteran suffered an event, illness, or injury in service is a "classic factual assessment, involving the weighing of facts."  Id., at 82.  The lack of contemporaneous medical records showing the event is not a sufficient basis to find that the event, injury, or disease did not occur.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran is competent to testify as to events and symptoms actually observed.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

In this instance, the Veteran's various VA and private treatment records document a history of neck pain, variously described as cervical radiculopathy (see VBMS, Medical Treatment Record - Non-Government Facility, 7/18/2015), arthritic neck pain (see VBMS, CAPRI, 8/14/2014, pp. 84, 684), neck pain with radiation (see VBMS, CAPRI, 8/14/2014, p. 143), stiff neck (see VBMS, CAPRI, 8/14/2014, p. 312), left humeral neck fracture (see VBMS, CAPRI, 8/14/2014, p. 239), and pinched nerve in the neck(see VBMS, CAPRI, 8/14/2014, p. 928).

A review of the Veteran's service treatment records do not reveal any evidence of a neck injury or neck pain during active service.  The Veteran has testified that he first experienced neck pain following an incident at flight school where he participated in a self-defense exercise.  He testified that he did not report the incident thereafter, due to social pressure from other service members, but that he has experienced pain in his neck since that time.  (See VMBS, Hearing Transcript, 10/6/2016).  The Veteran has also submitted a medical record from December 1979, over thirty years prior to his filing a claim for a neck disability, in which he reported a cervical strain during active service with pain into the right scapular and paravertebral areas which continue to bother him to that date.  (See VBMS, Medical Treatment Record - Non-Government Facility, 7/18/2015, p. 12). 

Although the actual incident was not documented, the Veteran is competent to report facts or circumstances observable by a lay person.  38 C.F.R. § 3.159(a)(2).  Given his competent testimony about the in-service incident, which is supported by a private medical from 1979 in which he reported the incident, the Board is satisfied that evidence exists that the Veteran' participated in an activity during active service in which he experienced neck pain.

Given the low threshold standard for whether the Veteran's current symptoms may be related to service, and given the Veteran's reported history of pain since service, the Board finds that the duty to assist has been triggered and the Veteran must be afforded a VA examination.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination in connection with his claim of service connection for a neck disability.  The complete record, including a copy of this remand, must be made available to the examiner selected to conduct the examination and should be reviewed in its entirety prior to rendering any opinions.

The examiner should conduct a thorough examination of the Veteran, to include any diagnostic and imaging studies deemed necessary, and provide a specific diagnosis (or diagnoses) for the cause of the Veteran's chronic neck pain.  If no diagnosis can be rendered, the examiner should provide a detailed explanation as to why that is so.  

Thereafter, for each diagnosed neck disability, the examiner should state whether it is at least as likely as not that the disability is related to the Veteran's active service, to include the reported incident which occurred during flight training.  

The examiner should provide a thorough discussion of how the above requested opinions were reached, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology, including pain.  The examiner is also reminded that the Board has determined that the Veteran did experienced pain following a flight training exercise and any opinion which dismisses that incident because it is not explicitly documented in the available service treatment records will be returned as inadequate.   

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




